896 F.2d 599
283 U.S.App.D.C. 72
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.SECRETARY OF LABOR, MINE SAFETY AND HEALTH ADMINISTRATION,on Behalf of Bryan PACK, Petitioner,v.FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION, MaynardBranch Dredging Company, and Roger Kirk, Respondents.
No. 89-1162.
United States Court of Appeals, District of Columbia Circuit.
Feb. 21, 1990.

Before BUCKLEY, D.H. GINSBURG and SENTELLE, Circuit Judges.

JUDGMENT

1
This cause came to be heard on the petition for review of an order of the Federal Mine Safety and Health Review Commission, and was briefed and argued by counsel.  We find the findings and conclusions of the Federal Mine Safety and Health Review Commission set forth in its February 10, 1989, opinion to be supported by substantial record evidence.   See Western Air Lines, Inc. v. Civil Aeronautics Board, 495 F.2d 145, 152 (D.C.Cir.1974).  It is therefore


2
ORDERED and ADJUDGED by the court that the petition for review of the Federal Mine Safety and Health Review Commission's order in Secretary of Labor, Mine Safety and Health Administration, On behalf of Bryan Pack v. Maynard Branch Dredging Company and Roger Kirk be denied.


3
It is ORDERED, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15 (August 1, 1987).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.